966 F.2d 702
296 U.S.App.D.C. 182
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Richard MANNING, Appellant.
Nos. 91-3018, 91-3236.
United States Court of Appeals, District of Columbia Circuit.
June 17, 1992.

Before WALD, SILBERMAN and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that Manning's conviction be affirmed.   Appellant's argument that the affidavit in support of the search warrant did not contain information sufficient to establish probable cause is not supported by the record.   The single "controlled" purchase of crack cocaine corroborated the anonymous tip that narcotics were being sold out of appellant's apartment, and provided a substantial basis for crediting the reliability of the tip.   See Illinois v. Gates, 462 U.S. 213, 245 (1983).   Under the "totality of the circumstances" test enunciated by the Supreme Court in Gates, the record supports the conclusion that the affidavit here set forth enough reliable facts to justify the issuance of the warrant.


3
Appellant's argument that the search warrant was facially invalid because it did not set forth the places within the apartment to be searched is similarly without merit.   A search warrant sufficiently describes the place to be searched if the officer can "with reasonable effort ascertain and identify the place intended."   Steele v. United States, 267 U.S. 498, 503 (1925).   It is


4
FURTHER ORDERED that the district court's August 9, 1991 order denying appellant's motion to vacate his sentence be affirmed, substantially for the reasons stated by the district court.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.